FORM 10-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2011 Commission file number 0-13215 WARP 9, INC. (Exact name of registrant as specified in its charter) Nevada 30-0050402 (State of Incorporation) (I.R.S. Employer Identification No.) 6500 Hollister Avenue, Suite 120, Santa Barbara, California 93117 (Address of principal executive offices) (Zip Code) (805) 964-3313 Registrant's telephone number, including area code Securities registered pursuant to Section 12(B) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes |_| No |X| Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes |_| No |X| Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [_X_] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $250,996 as of June 30, 2011. There were 96,135,126 shares outstanding of the registrant's Common Stock as of September 23, 2011. TABLE OF CONTENTS PART 1 ITEM 1 Business 2 ITEM 2 Properties 8 ITEM 3 Legal Proceedings 8 ITEM 4 Removed and Reserved 8 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 5 ITEM 6 Selected Financial Data 9 ITEM 7 Management’s Discussion and Analysis or Plan of Operation 9 ITEM 8 Financial Statements and Supplementary Data 14 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 ITEM 9A(T) Controls and Procedures 28 ITEM 9B Other Information 29 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 30 ITEM 11 Executive Compensation 32 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 36 ITEM 14 Principal Accounting Fees and Services 36 ITEM 15 Exhibits, Financial Statement Schedules 37 SIGNATURES 38 1 PART I ITEM 1. BUSINESS Company History Warp 9, Inc. (“Warp 9” or the “Company”) is a Nevada corporation formerly known as Roaming Messenger, Inc., formerly known as Latinocare Management Corporation (“LMC”).On August 24, 2006, the Company’s board of directors and majority shareholders voted to change the name of the Company from Roaming Messenger, Inc. to Warp 9, Inc. to reflect a new strategic plan of focusing primarily on the business of the Company’s wholly owned subsidiary, Warp 9, Inc., a Delaware corporation that is an e-commerce Software-as-a-Service (“SaaS”) provider. General We are a provider of e-commerce software platforms and services for the catalog and retail industry.Our suite of software platforms are designed to help multi-channel retailers maximize the Internet channel by applying our technologies for online e-commerce, e-mail marketing campaigns, and interactive visual merchandising. Offered as an outsourced and fully managed Software-as-a-Service (“SaaS”) model, our products allow customers to focus on their core business, rather than technical implementations and software and hardware architecture, design, and maintenance.We also offer professional services to our clients which include online catalog design, merchandizing and optimization, order management, e-mail marketing campaign development, integration to third party payment processing and fulfillment systems, analytics, custom reporting and strategic consultation. Our products and services allow our clients to lower costs and focus on promoting and marketing their brand, product line and website while leveraging the investments we have made in technology and infrastructure to operate a dynamic online Internet presence. We charge our customers a monthly fee for using our e-commerce software based on a Software-as-a-Service model.These recurring fees include fixed monthly charges, and variable fees based on the sales volume of our clients’ e-commerce websites. Unlike traditional software companies that sell software on a perpetual license where quarterly and annual revenues are quite difficult to predict, our SaaS model spreads the collection of contract revenue over several quarters or years and makes our revenues more predictable for a longer period of time. While the Warp 9 Internet Commerce System (“ICS”) is our flagship and highest revenue product, we have developed and deployed new products based on a proprietary virtual publishing technology. These new products allow for the creation of interactive web versions of paper catalogs and magazines where users can flip through pages with a mouse and click on products or advertisements. These magazines or catalogs have built-in integration for e-commerce transactions through our ICS product and other transaction based activities. Accordingly, when shoppers click on a product, they are taken to the e-commerce product page where they can add that product to their shopping cart for purchasing. Clients utilizing this technology have discovered when exposing consumers to the virtual catalogs, a higher average order size and significant increase in rate of conversion result. We have sold this solution on a limited basis while we continue to refine the product and technology.We believe there could be many markets for our virtual catalog and magazine technology and we expect to test market these new products in the future. On October 23, 2007, we licensed our patent-pending mobile technology and certain trademarks on a non-exclusive basis to Zingerang Software. Under the terms of the agreement, Warp 9 will retain ownership of the technology and trademarks, as well as any improvements and derivatives created by Zingerang Software. Warp 9 is entitled to receive royalties based on revenues from sales if any, generated by Zingerang Software. This agreement allows us to enhance and augment our technology and intellectual property portfolio without using direct resources, and still allows us to seek other licensing options in the future. To date, we have not yet generated any revenue from our licensing efforts. 2 Industry Overview Growth of e-Commerce We believe there are a number of factors that are contributing to the growth of e-commerce: (i)adoption of the Internet continues to increase globally; (ii)broadband technology is becoming more widely available and the adoption of broadband for Internet use is increasing at a rapid rate; (iii)Internet users are increasingly comfortable with the process of buying products online; (iv)the functionality of online stores continues to improve, a greater range of payment options are available, and special offers and shipping discounts are making online shopping more attractive; (v)businesses are placing more emphasis on their online stores as they can reach a larger audience at a comparatively lower cost than the methods used to drive traffic to traditional brick-and-mortar retail stores or sell through printed paper catalogs. As a result of these growth drivers, retailers and catalogers have begun to build large, global customer bases that can be reached cost-effectively, potentially resulting in higher sales and profitability. Opportunities for Outsourced e-Commerce We believe there are advantages to outsourced e-commerce that will continue to make solutions like those of Warp 9 an attractive alternative to building and maintaining this capability in-house. These advantages include: (i)eliminating the substantial up-front and ongoing costs of computer hardware, network infrastructure and specialized application software and personnel; (ii)reducing the time it takes to get online stores live and productive; (iii)shifting the ongoing technology, financial, regulatory and compliance risks to a proven service provider; (iv)leveraging the expertise of an e-commerce service provider to accelerate growth of an online business; and (v)allowing businesses to focus on their specific core competencies. Technology Products We primarily offer four proprietary software systems to our customers – e-commerce, e-mail marketing, virtual catalog publishing, and virtual magazine publishing.It is our product development goal to create other complementary systems to deliver a fully integrated platform for a successful e-commerce operation. Warp 9 Internet Commerce System (Warp 9 ICS) The Warp 9 ICS, our flagship product, is an enterprise-grade software system that enables catalogers and retailers to expand their operation to the Internet with minimal investment, overhead and risk. A business does not need to invest in new hardware or software in order to utilize the Warp 9 ICS, because it is offered as a fully managed online e-commerce system hosted in our internet datacenter.With a range of easy to use and highly customizable features for product presentation as well store management, Warp 9 ICS satisfies many of the current and next generation requirements of catalogers and retailers.We charge our customers a recurring monthly fee for using the Warp 9 ICS software based on 12, 24 and 36 month term agreements. There are various pricing packages for Warp 9 ICS, depending on the customer’s desired level of scalability and reliability. Warp 9 ICS is designed with a highly scalable enterprise architecture that allows us to provide our customers with maximum performance and system uptime.As our customer base or transaction volume grows, we simply add new servers, CPUs, memory and bandwidth without substantial changes to the ICS software.The high end version of the Warp 9 ICS offering operates on a cluster of load balanced and fault-tolerant servers in our onsite datacenter.If a server in the cluster fails for any reason, the architecture shifts the traffic to other available servers, thus minimizing downtime and disruption to our customers’ mission critical e-commerce websites. Warp 9 E-mail Marketing System (Warp 9 EMS) Warp 9 EMS is a web-based e-mail campaign and list management system designed for high performance and reliability. EMS's sophisticated technology allow our clients to send targeted e-mail campaigns that help grow, retain and maximize the lifetime value of their customers. Through content personalization and list segmentation, campaign efforts result in higher response rates, higher conversion rates and improved customer loyalty. E-mail marketing systems, such as Warp 9 EMS, enable unprecedented response times that are not achievable through traditional forms of direct marketing. ICS customers can also purchase EMS to complement their online e-commerce strategy. 3 Warp 9 Virtual CatalogSystem (Warp 9 VCS) Warp 9 VCS creates an interactive digital experience for online customers.The VCS product creates a unique shopping environment using Warp 9’s virtual publishing technology to deliver an increase in multi-channel sales.Readers can bend and flip through virtual pages as they read the online catalog, zoom into product descriptions and images, and click on products to bring them to the relevant transactional e-commerce product pages. Warp 9's virtual publishing technology transforms a catalog from a static medium to a dynamic, interactive, and transactional medium. VCS product allows the cataloger to extend the life of a print property and allows for increased conversion rates. Warp 9 Virtual Magazine System (Warp 9 VMS) Warp 9 VMS is an interactive magazine publishing interface with enhanced features which creates an extremely appealing and interactive digital experience of a print magazine for online viewers.Readers are engaged with an experience that mimics the paper version of the magazine, allowing readers to bend and flip through virtual pages as they read the online magazine, zoom into articles and pictures, and click on advertisements. The VMS product allows a magazine publisher to extend the life of a print property and adds value to advertisers by creating additional revenue opportunities by providing a shorter, more direct path between readers and advertisers. Professional Services Our customers are not technology companies and have varying internal expertise in the areas of e-commerce, online marketing and web technologies. To provide a complete solution to our customers, we also offer professional services to help our customers maximize the use of our technology or other online e-commerce technologies.Professional services include but not limited to e-commerce web page template development, e-mail campaign content creation, custom system configuration, graphic design, management of online marketing programs, and integration to backend business systems. Site Design and Development We offer our clients site design services that utilize our experience and expertise to create efficient and effective online stores powered by Warp 9 ICS.Our e-commerce solutions can be deployed quickly for our clients and implemented in a variety of ways from simple shopping websites to complex systems that integrate to backend inventory management systems.This is all done by maximally using the feature set of Warp 9 ICS. Merchandizing and Promotions Design The Warp 9 ICS technology platform supports a wide range of merchandising activities.On an ongoing basis, we help our clients create effective promotional activities, up-sell, cross-sell as well as promote featured products during any phase of the shopping process.By doing so, our professional services team continues to work with our clients to deliver targeted offers designed to increase conversion ratios and average order size.We have also developed an algorithm that can help our clients automate the upsell/cross-sell opportunities.Additionally, we have created a new advertising feature that allows our clients to easily add graphical elements with interior or exterior links to assist with instantaneous promotion of featured products. Advanced Reporting and Analytics Warp 9 ICS captures a great deal of information about sales and visitor activities in its database.We provide our clients access to a collection of standard and customizable reports as well as create any report they need for their individual business making decisions.For example, we can create custom reports to help our clients analyze the average orders size of one design versus another.This enables our clients to track and analyze sales, products, transactions and customer behavior to further refine their market strategies to increase sales. Strategic Marketing Services We offer a wide range of strategic marketing services designed to increase customer acquisition, retention and lifetime value. Through a combination of web analytics, analytic-based statistical testing and optimization, our team of strategic marketing consultants develop, deliver and manage programs such as paid search advertising, search engine optimization, affiliate marketing, store optimization and e-mail optimization for our clients. We believe our ability to capture and analyze integrated traffic and commerce data enhances the value of our strategic marketing services as we can precisely determine the effectiveness of specific marketing activities, website changes, and other actions taken by our clients.We are also working on providing this beneficial sales data in real-time and in a more customizable format. 4 Revenue Model We charge our customers a recurring monthly fee, based on term contracts, to use the Warp 9 ICS product under a Software-as-a-Service (“SaaS”) model.Unlike traditional software companies that sell software on a perpetual license where quarterly and annual revenues are very difficult to predict, our SaaS model spreads the collection of contracts over several quarters or years and makes our revenues more predictable for a longer period of time. The Company also generates incremental revenue by offering additional products such as Warp 9 EMS, Warp 9 VCS, and Warp 9 VMS.We also drive revenue by offering professional web production, graphic design, marketing, and other consulting services to support Warp 9 products and generally to aid in the operations of our customers’ e-commerce activities. Benefits to Clients Our complete solution of providing robust technology along with complementary professional services delivers many benefits to our customers. Reduced Total Cost of Ownership and Risk Utilizing our technology and services, businesses can dramatically reduce or eliminate upfront and ongoing hardware, software, maintenance and support costs associated with developing, customizing, deploying and upgrading an in-house e-commerce solution. They can have a global e-commerce presence without assuming the costs and risks of developing it themselves and take immediate advantage of the investments we continually make in our e-commerce systems and associated services. Our commitment to the latest technologies and e-commerce functionality helps ensure that our clients maintain pace with industry advances. Revenue Growth Through our services consultants, we help our clients grow their businesses by applying our technology and experience to (i)increase the acquisition, retention and lifetime value of new customers; (ii)extending their businesses into new geographic markets; and (iii)expanding the visibility and sales of their products through new online sales channels. We have developed substantial expertise in online marketing and merchandising, which we apply to help our clients increase traffic to their online stores, and improve order close ratios, average order sizes and repeat purchases, all of which are designed to generate higher revenues for our clients’ businesses and greater revenue for Warp 9. Deployment Speed Businesses can reduce the time required to develop an e-commerce presence by utilizing our outsourced business model. Typically, a new client can have an online store live much more quickly than if they decided to build, test and deploy the e-commerce capability in-house. Once they are operational on our platform, clients can utilize our remote control toolset to make real-time changes to their online store, allowing them to address issues and take advantage of opportunities without technical assistance. 5 Focus on Core Competency By utilizing our outsourced e-commerce model, businesses can focus on developing, marketing and selling their products rather than devoting time and resources to building and maintaining an e-commerce infrastructure. Management can focus their time on their core business while ensuring they have access to the latest technologies, tools and expertise for running a successful e-commerce operation. Sales and Marketing Our objective is to be the leading provider of outsourced e-commerce solutions for retail operations and online catalogs.To achieve this objective, we intend to enhance, promote and support the idea that Warp 9 is the complete provider of the necessary technology platform and professional services to effectively conduct a serious e-commerce operation. We currently market our e-commerce solutions directly to clients and prospective clients.We focus our efforts on generating awareness of the Warp 9 brand and capabilities and establishing our position as a competitor in the e-commerce space. During the client sales process, our staff delivers demonstrations, presentations, collateral material, return-on-investment analyses, proposals and contractsA great deal of our new customers have come from direct sales, trade shows, and word-of-mouth referrals. Our direct sales efforts are aimed at senior marketing and IT executives within a retailer or catalog company who are looking to create or expand their e-commerce operation.Because of our long history in e-commerce, prospective clients quite often look for us at trade shows to learn more about Warp 9.Word-of-mouth referrals have been very valuable to us and we intend to continue nurturing our customer and industry relationships to maximize these referrals. In addition to our direct sales efforts, trade shows, and referrals, we intend to explore a channel partner strategy to expand our customer base.Prospective channel partners include consultants and designers in the catalog industry, as well as backend order fulfillment systems providers and providers of complementary services or products.With the growing maturity of multi-channel e-commerce strategies, many of the robust backend systems providers are looking for robust front-end e-commerce system, like Warp 9 ICS, to deliver a fully integrated online/offline solution to their clients. Competition The market for e-commerce solutions is highly competitive, especially as it reaches maturity. We compete with e-commerce solutions that our customers develop themselves or contract with third parties to develop. We also compete with other outsourced e-commerce providers. The competition we encounter includes: · In-house development of e-commerce capabilities using tools or applications from companies such as Art Technology Group, Broadvision, and IBM; · E-Commerce capabilities custom-developed by companies such as IBM Global Services, and Accenture, Inc.; · Other providers of outsourced e-commerce solutions, such as WebLinc, Volusion, UniteU, MarketLive, etc.; · Companies that provide technologies, services or products that support a portion of the e-commerce process, such as payment processing, including CyberSource Corporation, PayPal Corporation and Authorize.net.; · High-traffic branded websites that generate a substantial portion of their revenue from e-commerce and may offer or provide to others the means to offer their products for sale, such as Amazon.com, Inc.;and · Web hosting, web services and infrastructure companies that offer portions of our solution and are seeking to expand the range of their offering, such as Network Solutions, LLC, Akamai Technologies, Inc., Yahoo! Inc., eBay Inc. and Hostopia.com Inc. 6 Patents and Patent Applications Our intellectual property portfolio consists of the following patents, which primarily relate to the Roaming Messenger technology: Self Contained Business Transaction Capsules A self-contained business transaction capsule, or eCapsule, is a small electronic capsule that contains all the necessary data and logic to complete a business transaction. The eCapsule is a “thin” and “lightweight” small computer-readable file that is device independent. The eCapsule allows a business, for example, to encapsulate an individual product or offer into an intelligent object that is capable of completing entire transactions. The eCapsule includes data about the product or service being provided, such as the product price, a textual description, or options for the product or service (a transaction description). The eCapsule also includes transaction logic or business logic capable of completing the transaction, such as billing and shipping information, order routing information, order status information, shipping status information, and any other transaction rules necessary to process the transaction. Moreover, the eCapsule is adapted to be broadcasted to, and stored on, a portable electronic device, such as a mobile wireless-enabled device, like a cellular telephone, a personal digital assistant (PDA) or a laptop computer. This patent was issued on September 12, 2006. A Method of and Instruction Set for Executing Operations on a Device This invention relates to executable instructions and, more particularly, to instructions that are executable on a device that receives a mobile agent.This patent application discloses the actual implementation of the Roaming Messenger device engine and messenger instruction sets and modes of execution.The application for this patent was filed on December 7, 2004 and was issued on December 30, 2008. Government Regulation We are subject to various federal, state, and local laws affecting e-commerce and communication businesses. The Federal Trade Commission and equivalent state agencies regulate advertising and representations made by businesses in the sale of their products, which apply to us.We are also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful termination, wages, taxes and other matters applicable to businesses in general. Employees As of September 26, 2011, we had seven full time employees, three of whom are employed in administrative positions, one in a sales and marketing position, and three technical employees employed in research, development, and technical product maintenance positions. All of our employees have executed agreements that impose nondisclosure obligations on the employee and assign to us (to the extent permitted by California law) all copyrights and other inventions created by the employee during his employment with us. Additionally, we have a trade secret protection policy in place that management believes to be adequate to protect our intellectual property and trade secrets. Seasonality We do not anticipate that our business will be substantially affected by seasonality. Trademarks We have registered trademarks for Roaming Messenger® and Warp 9®. 7 ITEM 2. PROPERTIES The Company currently leases approximately 5,251 square feet of office space at 6500 Hollister Avenue, Suite 120, Santa Barbara, California 93117 for approximately $7,854 per month, pursuant to a five year lease agreement with rent commencing on May 25, 2010. In addition, the Company is responsible for its pro-rata share of Common Area Maintenance fees. ITEM 3. LEGAL PROCEEDINGS The Company may be involved in legal actions and claims arising in the ordinary course of business, from time to time, none of which at this time are considered to be material to the Company’s business or financial condition. The Company may file additional collection actions and be involved in other litigation in the future. ITEM 4. REMOVED AND RESERVED PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON STOCK AND RELATED STOCKHOLDER MATTERS The Company's common stock trades on the OTC Bulletin Board Market under the symbol “WNYN.” The range of high and low bid quotations for each fiscal quarter within the last two fiscal years was as follows: Year Ended June 30, 2011 High Low First Quarter ended September 30, 2010 $ $ Second Quarter ended December 31, 2010 $ $ Third Quarter ended March 31, 2011 $ $ Fourth Quarter ended June 30, 2011 $ $ Year Ended June 30, 2010 High Low First Quarter ended September 30, 2009 $ $ Second Quarter ended December 31, 2009 $ $ Third Quarter ended March 31, 2010 $ $ Fourth Quarter ended June 30, 2010 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions. The Company is authorized to issue 495,000,000 shares of common stock, par value $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share.The rights, preferences and privileges of the holders of the preferred stock will be determined by the Board of Directors prior to issuance of such shares. As of June 30, 2011, there were approximately 354 record holders of the Company's common stock, not including shares held in “street name” in brokerage accounts which are unknown.As of June 30, 2011, there were 96,135,126 shares of common stock outstanding on record. 8 Dividends The Company has not declared or paid any cash dividends on its common stock and does not anticipate paying dividends for the foreseeable future. Warrants During the fiscal year ended June 30, 2011, the Company issued warrants to purchase 28,019,163 shares of the Company's common stock at an exercise price of $0.003 exercisable for a period of five years from the date of issuance Equity Compensation Plan Information Effective July 10, 2003, the Company adopted the Warp 9, Inc. 2003 Stock Option Plan for Directors, Officers, Employees and Key Consultants (the “Plan”)authorizing the issuance of up to 5,000,000 shares of the Company’s common stock pursuant to the grant and exercise of up to 5,000,000 stock options.The Plan has been approved by the holders of the outstanding shares of the Company.The following table sets forth certain information regarding the Plan as of June 30, 2011: Number of securities to be issued upon exercise of outstanding stock options Weighted-average exercise price of outstanding stock options Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders $ ITEM 6. SELECTED FINANCIAL DATA. None. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION Cautionary Statements This Form 10-K contains financial projections and other “forward-looking statements,” as that term is used in federal securities laws, about Warp 9 Inc.’s (“Warp 9” or the “Company”) financial condition, results of operations and business.These statements include, among others: · statements concerning the potential for benefits that Warp 9, Inc. (“W9” or the “Company”) may experience from its business activities and certain transactions it contemplates or has completed; and · statements of W9’s expectations, future plans and strategies, anticipated developments and other matters that are not historical facts.These statements may be made expressly in this Form 10-K.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” or similar expressions used in this Form 10-K.These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause the Company's actual results to be materially different from any future results expressed or implied by the Company in those statements. The most important facts that could prevent the Company from achieving its stated goals include, but are not limited to, the following: 9 (a) volatility or decline of the Company's stock price; (b) potential fluctuation in quarterly results; (c) failure of the Company to earn revenues or profits; (d) inadequate capital to continue or expand its business, and inability to raise additional capital or financing to implement its business plans; (e) failure to further commercialize its technology or to make sales; (f) reduction indemand for the Company's products and services; (g) rapid and significant changes in markets; (h) litigation with or legal claims and allegations by outside parties; (i) insufficient revenues to cover operating costs; and (j) failure of the relicensing or other commercialization of the Roaming Messenger technology to produce revenues or profits; (k) aspects of the Company’s business are not proprietary and in general the Company is subject to inherent competition; (l) further dilution of existing shareholders’ ownership in Company; and (m) uncollectible accounts and the need to incur expenses to collect amounts owed to the Company. There is no assurance that the Company will be profitable, the Company may not be able to successfully develop, manage or market its products and services, the Company may not be able to attract or retain qualified executives and technology personnel, the Company may not be able to obtain customers for its products or services, the Company’s products and services may become obsolete, government regulation may hinder the Company’s business, additional dilution in outstanding stock ownership may be incurred due to the issuance of more shares, warrants and stock options, the exercise of outstanding warrants and stock options, and other risks inherent in the Company’s businesses. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. The Company cautions you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K. The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that the Company or persons acting on its behalf may issue. The Company does not undertake any obligation to review or confirm analysts' expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events. The following discussion should be read in conjunction with our condensed consolidated financial statements and notes to those statements. In addition to historical information, the following discussion and other parts of this quarterly report contain forward-looking information that involves risks and uncertainties. 10 Current Overview Warp 9 is a provider of e-commerce software platforms and services for the retail and catalog industries. Our suite of software platforms are designed to help multi-channel retailers maximize the Internet channel by applying our technologies for e-commerce, online catalogs, e-mail marketing campaigns, and interactive visual merchandising. Offered as an outsourced and fully managed Software-as-a-Service (“SaaS”) model, our products allow customers to focus on their core business, rather than technical implementations and software and hardware architecture, design, and maintenance.We also offer professional services to our clients which include online catalog design, merchandizing and optimization, order management, e-mail marketing campaign development, integration to third party payment processing and fulfillment systems, analytics, custom reporting and strategic consultation. Our products and services allow our clients to lower costs and focus on promoting and marketing their brand, product line and website while leveraging the investments we have made in technology and infrastructure to operate a dynamic e-commerce operation. We charge our customers a recurring monthly fee for using our e-commerce software based on a Software-as-a-Service model.These fees include fixed monthly charges, and variable fees based on the sales volume of our clients’ e-commerce websites.Unlike traditional software companies that sell software on a perpetual license where quarterly and annual revenues are quite difficult to predict, our SaaS model spreads the collection of contract revenue over several quarters or years and makes our revenues more predictable for a longer period of time. The Warp 9 Internet Commerce System (“ICS”) is our flagship and highest revenue product.We have also developed and deployed new products based on a proprietary virtual publishing technology.These new products allow for the creation of interactive web versions of paper catalogs (“VCS”) and magazines (“VMS”) where users can flip through pages with a mouse and click on products or advertisements. These magazines or catalogs have built-in integration for e-commerce transactions through our ICS product and other transaction based activities. Clients utilizing this technology have discovered when exposing consumers to virtual catalogs, a higher average order size and significant increase in rate of conversion result. We have sold this solution on a limited basis while we continue to refine the product and technology. We believe there could be many markets for our virtual catalog and magazine technology and we expect to test market these new products in the future. Research and development (“R&D”) efforts have been focused both on these new products and on updating our current products with new features. In the planning phase of these new features, we look to direct client feedback and feature requests; we study the e-commerce landscape to determine features that will provide our clients with a competitive advantage in producing greater and more effective selling; and we also examine features that will create a competitive advantage during our sales process to clients. Emerging and declining trends also play a role in how clients perceive what features should be provided by which vendors and we are sometimes able to capitalize on these opportunities by bundling features for greater value and/or increased fees and revenue. A significant portion of the Company’s revenues are from the ICS product. During the fiscal year ending June 30, 2011, the ICS product accounted for 74% of gross revenue.The monthly recurring fee for Warp 9 ICS is generally variable with the growth of a client’s online revenues.Therefore, when our customers sell more online, our revenues and profit margin increase without dramatic increase in costs. During the fiscal year ending June 30, 2011, the professional services accounted for 8% of gross revenue. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations, including the discussion on liquidity and capital resources, are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, management re-evaluates its estimates and judgments, particularly those related to the determination of the estimated recoverable amounts of trade accounts receivable, impairment of long-lived assets, revenue recognition and deferred tax assets. We believe the following critical accounting policies require more significant judgment and estimates used in the preparation of the financial statements. We maintain an allowance for doubtful accounts for estimated losses that may arise if any of our customers are unable to make required payments. Management specifically analyzes the age of customer balances, historical bad debt experience, customer credit-worthiness, and changes in customer payment terms when making estimates of the uncollectability of our trade accounts receivable balances. If we determine that the financial conditions of any of our customers deteriorated, whether due to customer specific or general economic issues, increases in the allowance may be made. Accounts receivable are written off when all collection attempts have failed. 11 We follow the provisions of Staff Accounting Bulletin ("SAB") 101, "Revenue Recognition in Financial Statements" for revenue recognition and SAB 104. Under Staff Accounting Bulletin 101, four conditions must be met before revenue can be recognized: (i) there is persuasive evidence that an arrangement exists, (ii) delivery has occurred or service has been rendered, (iii) the price is fixed or determinable and (iv) collection is reasonably assured. Income taxes are accounted for under the asset and liability method. Under this method, to the extent that we believe that the deferred tax asset is not likely to be recovered, a valuation allowance is provided. In making this determination, we consider estimated future taxable income and taxable timing differences expected in the future. Actual results may differ from those estimates. Results of Operations for the Year Ended June 30, 2011 as Compared to the Year Ended June 30, 2010 REVENUE Total revenue for the twelve month period ended June 30, 2011 decreased by $487,816 to $936,639 compared to $1,424,455 in the prior year, a decrease of 34%.The difference is primarily due to a decrease in recurring ICS fees and professional services associated with site development fees, online marketing and other services. The decrease in revenue was primarily driven by a reduction in the number of clients due to the effects of the continued economic downturn and a decrease in client budgets for e-commerce services. COST OF REVENUE The cost of revenue for the twelve month period ended June 30, 2011 decreased by $55,944 or approximately 43% to $75,563, compared to $131,507 for the twelve month period ended June 30, 2010.The decrease in the cost of revenue was primarily due to a decrease in sales commissions. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling, general and administrative (“SG&A”) expenses for the twelve months ended June 30, 2011 decreased by $425,026, or approximately 27% to $1,145,770, compared to $1,570,796 for the twelve month period ended June 30, 2010.The decrease in SG&A expenses was primarily due to a decrease in rent and bad debt write-off expenses, in addition to a decrease in salary expenses, partially offset by the cost of using outside contractors. RESEARCH AND DEVELOPMENT Research and development expenses for the twelve months ended June 30, 2011 increased by $90,978, or approximately 496% to $109,311, compared to $18,333 for the twelve months ended June 30, 2010.The increase was due to a focus on developing additional services for our customers. DEPRECIATION AND AMORTIZATION Depreciation and amortization expenses for the twelve months ended June 30, 2011 decreased $5,858, or approximately 18% to $26,936, compared to $32,794 for the twelve months ended June 30, 2010.The decrease was due to many of the Company’s fixed assets becoming fully depreciated as of June 30, 2011, resulting in no current year depreciation expense being recognized for those assets.This decrease was partially offset by depreciation of new fixed assets acquired during the current year. OTHER INCOME AND EXPENSE Total other expenses for the twelve months ended June 30, 2011 increased $1,839,440, or approximately 1174% to $1,996,113, compared to a negative expense (tax benefit) of $156,673 for the twelve months ended June 30, 2010.The decrease was primarily due to a valuation allowance recorded against deferred tax assets, in the amount of $2,039,208.For further discussion on this valuation allowance see Footnote 4 of the Notes to Consolidated Financial Statements. 12 NET INCOME / (LOSS) For the twelve months ended June 30, 2011, Warp 9’s consolidated net loss was $2,417,351, compared to a consolidated net loss of $181,518 for the twelve months ended June 30, 2010.This increase in net loss is primarily due to the decrease in the number of clients utilizing ICS, combined with the recognition of a valuation allowance recorded against deferred tax assets. Liquidity and Capital Resources As of June 30, 2011 the Company had a cash balance of $575,398 compared to $733,737 as of June 30, 2010.Warp 9 had net working capital (i.e. the difference between current assets and current liabilities) of $403,167 as of June 30, 2011, compared to a net working capital of $799,359 at June 30, 2010. Cash flow used by operating activities was $231,763 for the year ended June 30, 2011, compared to $20,432 provided for the year ended June 30, 2010. Cash flow was negative during the year due to a decrease in revenues and the recording of a valuation allowance against the deferred tax assets. Cash flow provided by investing activities was $7,650 for the year ended June 30, 2011, compared to $94,496 used for the year ended June 30, 2010, primarily as a result of the recording of a valuation allowance against the deferred tax assets. Cash flow provided by financing activities was $81,074 for the year ended June 30, 2011, compared to $41,707 used for the year ended June 30, 2010.The increase is primarily due to an investment by Wings Fund, Inc. into the Company. For the twelve months ended June 30, 2011, the Company’s capital needs have primarily been met from cash balances on hand. While Warp 9 expects that its capital needs in the foreseeable future may be met by cash-on-hand and projected positive cash-flow, there is no assurance that the Company will be able to generate enough positive cash flow or have sufficient capital to finance its growth and business operations, or that such capital will be available on terms that are favorable to the Company or at all.In the current financial environment, it could become difficult for the Company to obtain equipment leases and other business financing. There is no assurance that Warp 9 would be able to obtain additional working capital through the private placement of common stock or from any other source. Off-Balance Sheet Arrangements None. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA OF WARP 9, INC. WARP 9, INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 REPORT OF INDEPENDENT PUBLIC ACCOUNTANTS CONTENTS PAGE Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets 16 Consolidated Statements of Operations 17 Consolidated Statements of Shareholders’ Equity 18 Consolidated Statements of Cash Flows 19 Notes to Consolidated Financial Statements 20-27 14 Report of Independent Registered Public Accounting Firm To the Board of Directors Warp 9, Inc. Goleta, California We have audited the accompanying consolidated balance sheets of Warp 9, Inc. and subsidiaries as of June 30, 2011 and 2010, and the related consolidated statements of operations, stockholders' equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Warp 9, Inc. and subsidiaries as of June 30, 2011 and 2010, and the results of their operations and their cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah September 27, 2011 15 WARP 9, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2011 June 30, 2010 ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable, net Prepaid and Other Current Assets Current Portion of Deferred Tax Asset - TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Furniture, Fixtures & Equipment Computer Equipment Computer Software Leasehold Improvements Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Lease Deposit Internet Domain, net Licensing fees - Long Term Deferred Tax Asset - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Credit Cards Payable - Accrued Expenses Deferred Income Deferred Operating Lease Liability - Note Payable, Other Customer Deposit TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Note payable, Other TOTALLONG TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock, $0.001 Par Value; 5,000,000 Authorized Shares; no shares issued and outstanding - - Common Stock, $0.001 Par Value; 495,000,000 Authorized Shares; 96,135,126 and 68,115,963 Shares Issued and Outstanding , respectively Additional Paid In Capital Accumulated Deficit ) ) TOTAL SHAREHOLDERS'EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 16 WARP 9, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended June 30, 2011 June 30, 2010 REVENUE $ $ COST OF SERVICES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Research and development Stock option expense Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFORE OTHER INCOME/(EXPENSES) ) OTHER INCOME/(EXPENSE) Interest income Other income Interest expense ) ) TOTAL OTHER INCOME (EXPENSE) LOSS FROM OPERATIONS BEFORE PROVISION FOR TAXES ) ) PROVISION FOR INCOME (TAXES)/BENEFIT Income taxes paid ) ) Income tax (provision)/benefit ) PROVISION FOR INCOME (TAXES)/BENEFIT ) NET LOSS ) ) BASIC AND DILUTED EARNINGS PER SHARE $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements 17 WARP 9, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Additional Preferred Stock Common Stock Paid-in Accumulated Shares Value Shares Value Capital Deficit Total Balance, June 30, 2009 - $
